Citation Nr: 1442249	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  12-24 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a right great toe disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1986 to January 1990, from January 1991 to March 1991, from June 2006 to August 2007, and from January 2010 to February 2011.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the White River Junction, Vermont Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the Manchester, New Hampshire RO.  In November 2013, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that the Veteran had a right great toe disability (a bone spur) which pre-existed his active service (as it was found to be a congenital abnormality).

2.  It is reasonably shown that the Veteran's pre-existing (congenital) right great toe disability was permanently aggravated by superimposed injury during his most recent period of active service, resulting in post-service surgery and current disability.


CONCLUSION OF LAW

Service connection for a right great toe disability is warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306 (2013); VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim for service connection for a right great toe disability.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have been aggravated by active service, and the presumption of aggravation attaches, where there is a permanent increase in severity of the disability during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  If the presumption of aggravation attaches, the government may rebut the presumption by clear and unmistakable evidence that any increase in severity was due to the natural progression of the disease or injury.

When no pre-existing injury or disease is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's injury or disease was both pre-existing and not aggravated by service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The government may show a lack of aggravation by establishing, by clear and unmistakable evidence, that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C. §1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  If the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.

Mere congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303, 4.9.  However, service connection may be granted for disability due to aggravation of a congenital abnormality from superimposed disease or injury in service.  See Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  VA's General Counsel has held that service connection may be granted for diseases of congenital, developmental, or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  The VA General Counsel also has held that a congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also 38 C.F.R. § 3.303(c).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran contends that his current right great toe disability is related to an injury during his most recent period of active service when, while deployed to Afghanistan in April 2010, an ammunition can was dropped on his right foot that resulted in a broken big toe bone which required surgical repair.

There is no service entrance examination of record for the Veteran for his period of active service from January 2010 to February 2011.  However, service treatment records (STRs) for this period document that he was treated for what was assessed to be an ingrown toenail on his right great toe in June 2010 and July 2010, and for what was assessed to be a granuloma on his right great toe in August 2010.  An October 2010 medical examination noted his report that he had had a recurring ingrown toenail that might be some kind of growth/cyst; such condition was found to have been incurred in line of duty during active duty service.  On a December 2010 report of medical assessment, he reported having an infected growth on his right foot big toe.

One week after his February 2011 discharge from active service, private February 2011 x-rays of his right foot revealed "an accessory or duplicated toe associated with the right great toe" which was noted to be "a congenital abnormality" with "a nail associated with this duplicate toe."  Private treatment records document that he underwent surgical excision of the bone spur on his right foot great toe with partial nail matricectomy in April 2011; the operative report noted that he had suffered a right great toe fracture (uncertain as to when or how), and that what was thought to have been an ingrown toenail in service was revealed in post-service February 2011 private x-rays to be a bone spur to the right great toe which was placing pressure onto the overlying skin and contributing to skin breakdown.

A May 2011 VA treatment record noted the Veteran's report of injury in service when an ammunition crate weighing 40 pounds was dropped on his right big toe in 2010; he said he recalled having "severe pain" at that time but did not seek immediate medical attention.  The Veteran reported that he was pleased with the results of the April 2011 post-service surgery, but noted that the toe was still stiff and that he was working to improve its range of motion.  It was noted that there was some swelling and erythema of the toe since the surgery, but no numbness/paresthesias.  He reported that the pain was improving and that he was able to run again.  He was assessed with right big toe injury, improving since recent reconstruction, and it was noted that he was doing exercises to improve the range of motion of the toe.

At a VA general medical examination in August 2011, he reported that an ammunition can had been dropped on his right great toe which caused pain, but an x-ray was never done in Afghanistan.  The Veteran was asked to forward the private right great toe x-rays from February 2011 and the operative report from April 2011 for inclusion in the record.  Without these items of evidence, the VA examiner did not render any diagnoses or medical opinions.

In an October 2011 statement, the Veteran's Non-Commissioned Officer in Charge (NCOIC) stated that, while deployed to Afghanistan in early April 2010, he witnessed the Veteran's injury during an ammunition resupply; specifically, at the ammunition point, he alleged that he witnessed another soldier accidentally drop a full can of ammunition on the Veteran's right foot, causing him great pain and discomfort.

At his November 2013 hearing, the Veteran testified with regard to the incident in service wherein an ammunition can was dropped on his right foot in April 2010, resulting in injury to his right great toe.  He also testified that, following his post-service April 2011 surgery (which removed a third of his right great toe), he had pains but could still walk.

Because there is no service entrance examination of record noting any right great toe disabilities or defects for the Veteran's period of active service beginning in January 2010, he is presumed to have been sound upon entry into service at that time.  However, clear and unmistakable evidence shows that the Veteran had a right great toe disability (a bone spur) which pre-existed his active service, as the post-service private February 2011 x-rays of his right foot revealed that such bone spur was a congenital abnormality.

Nevertheless, there is no clear and unmistakable evidence to show that the Veteran's pre-existing right great toe disability was not permanently aggravated during his most recent period of active service.  Thus, as the government has failed to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.

The competent medical evidence of record clearly documents that the Veteran has a current right great toe disability (as evidenced by the May 2011 VA treatment record which noted swelling, erythema, and limited range of motion in his right great toe following the April 2011 surgery to remove a congenital bone spur on that toe).  STRs note treatment for what was assessed to be an ingrown toenail on his right great toe in June 2010 and July 2010, and for what was assessed to be a granuloma on his right great toe in August 2010; in addition, an October 2010 medical examination noted that his recurring ingrown toenail (noted to possibly be some kind of growth/cyst) was found to have been incurred in line of duty during active duty service.  [Following service, the April 2011 operative report clarified that what was thought to have been an ingrown toenail in service was revealed in post-service February 2011 private x-rays to be a bone spur to the right great toe which was placing pressure onto the overlying skin and contributing to skin breakdown.]

The Board finds the Veteran's account of injuring his right big toe in service to be credible, as his description of the incident (involving an ammunition can being dropped on his right foot and breaking his big toe) is supported by the October 2011 statement from his NCOIC (who allegedly witnessed the incident in April 2010) and by the April 2011 private operative report (which indicated that he had previously suffered a right great toe fracture at some point in time).  Furthermore, the Board finds that the Veteran's pre-existing (congenital) right great toe disability was permanently aggravated by this superimposed injury during his most recent period of active service, as the competent medical evidence of record clearly documents that such injury resulted in post-service surgery and current disability.

Given the medical and lay evidence outlined above, and after resolving all doubt in the Veteran's favor, the Board concludes that service connection for a right great toe disability is warranted.


ORDER

Entitlement to service connection for a right great toe disability is granted.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


